PARDEE, Circuit Judge
(dissenting). On March 31, 1868, in a suit entitled United States of America v. Fifty Barrels of Whisky, marked Hoffheimer Bro., No. 8907 of the docket, the District Court for the *969District of Louisana rendered two judgments, to wit: One judgment condemning and forfeiting to the United States the said 50 barrels of whisky; and a civil judgment in favor of the United States against G. Theurer as principal,'and John I. Adams as surety, in solido, on their release or delivery bond taken in said suit in the sum of $6,000.
By appeal and supersedeas to the Circuit Court where the appeal was dismissed,' and by writ of error thereafter from the Supreme Court, the litigation was pending until December, 1905. The writ of error was dismissed in the Supreme Court on last.date mentioned, and proper mandate thereafter filed in the Circuit Court on January 26, 1906, and thereafter on February 3, 1906, the mandate of the Circuit Court was duly entered and ordered executed in the said District i Court, when then, and then only, the aforesaid judgment became final and executory.
This present suit, originally filed in the Circuit Court for the Eastern District of Louisiana, is not a suit to recover any forfeiture or penalty, nor to revive either of the said judgments, but is a suit to enforce the civil judgment against G. Theurer and John I. Adams, his surety, and against the heirs of G. Theurer, under the provisions of article 1013, Rev. Civ. Code La. Section 3467, Rev. Stat. U. S. (U. S. Comp. St. 1901, p. 2314), seems also to aid in fixing liability on the defendants.
As ’the said judgment sued on is now in full force and executory, the United States cannot be chargeable with any laches; besides,'it is to be noticed that prescription in such cases does not run against the United States.
It does not appear that there is any improper joinder of parties defendant, nor that the judgment sued on is null and void, because perhaps the case may have been tried and decided by the judge of the District Court without the intervention of a jury. The petition in the instant case certainly states a cause of action. The merits seem to have been misconceived in the District Court. Hardship to the defendants does not change the law. The judgment of the District Court should be reversed, and the cause remanded, with instructions to overrule all exceptions, and thereafter proceed according to law and the views herein expressed.